PREGERSON, Circuit Judge,
dissenting.
I would affirm Judge Hatter’s preliminary injunction. As explained below, I would leave it to the states to determine *980how best to use the census information in redistricting. Further, I believe that the balance of equities tips sharply in favor of the Senate.
A comparison of the results of the Post-Enumeration Survey (“PES”) and the official 1990 census data reveals great disparities. The 1990 census missed over 5 million people. While the overall national un-dercount rate was 2.1%, Hispanics were undercounted by 5.2%, American-Indians by 5%, Blacks by 4.8%, and Asian-Pacific Islanders by 3.1%. Because California has a minority population of 43%, it was the most severely affected state. The PES revealed that the total undercount for California was more than 1 million people.
As a result of the PES, statisticians and other experts at the Bureau of the Census recommended to the Secretary that the official census data be adjusted to compensate for inaccuracies. But the Secretary vetoed the recommendation of his professional staff. The Secretary’s rationale for his veto seems to me to be superficial. He argues that releasing the adjusted census data would disrupt current redistricting efforts. However, in light of the discrepancy between the official 1990 census and the PES, release of the adjusted census data would actually facilitate redistrieting by giving states access to the most accurate source of population data.
By refusing to disclose the adjusted census data, the Secretary may have impermis-sibly interfered with the Senate’s duty to redistrict congressional and state legislative seats under the United States Constitution and under the Voting Rights Act. As the majority points out, ante at 979, it is for the state to satisfy the mandates of the Voting Rights Act. The states bear the ultimate responsibility for redistricting. We should therefore leave it to the State of California to determine how best to use the census information. It is not for us, nor for the Census Bureau, to decide whether the data will aid California in its attempt to comply with the Voting Rights Act or to correct inequities in its redistricting.
Clearly, the Senate and the public will be irreparably injured by denying the requested preliminary injunction. This injury far outweighs any possible injury the Secretary may suffer. If the adjusted census data are not released, a number of minority groups will suffer a diminution of voting strength. Release of the requested data will serve the public interest by minimizing the risk of dilution of the voting rights of California citizens, especially members of ethnic and racial minority groups.
The Department of Commerce, on the other hand, will suffer no harm by releasing the requested information. The magnetic computer tapes containing the requested data were already prepared. In fact, they were ready for mailing when the Secretary decided not to release them.
Based on the foregoing, I respectfully dissent.